Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 6/08/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20 and 26-30.
	
Allowable Subject Matter

Claims 1-20 and 26-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a conductive layer over the cladding layer shell, the conductive layer in contact with the mask.

Regarding Claim 11, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a conductive layer shell over the cladding layer, the conductive layer shell in contact with the mask.

Regarding Claim 19, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a conductive layer shell over the textured p-type InGaN layer, the conductive layer shell in contact with the mask.

Regarding Claim 26, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a spacer surrounding the conductive layer, wherein a refractive index of the spacer is less than a refractive index of the cladding layer shell, wherein the spacer comprises a tapered sidewall.

Regarding Claim 27, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a spacer surrounding the conductive layer, wherein a refractive index of the spacer is less than a refractive index of the cladding layer shell, wherein the spacer comprises a textured surface.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899